UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4101
LEON MASON, JR.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                         (CR-01-538-JFM)

                      Submitted: June 30, 2003

                       Decided: July 10, 2003

          Before WIDENER and KING, Circuit Judges,
             and HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William B. Purpura, Baltimore, Maryland, for Appellant. Thomas
DiBiagio, United States Attorney, Jane M. Erisman, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MASON
                              OPINION

PER CURIAM:

   Leon Mason, Jr., appeals his conviction pursuant to a guilty plea
to possession with intent to distribute heroin, in violation of 21 U.S.C.
§ 841(a) (2000). Mason preserved his right to appeal the district
court’s denial of his motion to suppress evidence seized pursuant to
an investigatory stop. We affirm.

   Under Terry v. Ohio, 392 U.S. 1 (1968), "an officer may, consistent
with the Fourth Amendment, conduct a brief, investigatory stop when
the officer has a reasonable, articulable suspicion that criminal activ-
ity is afoot." Illinois v. Wardlow, 528 U.S. 119, 123 (2000). To con-
duct a Terry stop, there must be "at least a minimal level of objective
justification for making the stop." Id. Reasonable suspicion requires
more than a hunch but less than probable cause and may be based on
the collective knowledge of officers involved in an investigation. Id.;
see also United States v. Hensley, 469 U.S. 221, 232 (1985). In evalu-
ating police conduct in a Terry stop, courts must consider the totality
of the circumstances. United States v. Sokolow, 490 U.S. 1, 8 (1989).
A suspect’s presence in an area known for criminal activity is not, by
itself, enough to support a Terry stop. However, presence in such an
area is relevant in a Terry analysis, as are flight upon noticing the
police and nervous, evasive behavior. Wardlow, 528 U.S. at 124.

   We review legal conclusions in a district court’s suppression deter-
mination de novo and review the underlying facts under the clearly
erroneous standard, giving "due weight to inferences drawn from
those facts by resident judges and local law enforcement officers."
United States v. Sprinkle, 106 F.3d 613, 616-17 (4th Cir. 1997). When
a suppression motion has been denied, we review the evidence in the
light most favorable to the Government. United States v. Seidman,
156 F.3d 542, 547 (4th Cir. 1998).

   We conclude that the facts found by the district court were not
clearly erroneous. Based on those facts, and viewing the evidence in
the light most favorable to the Government, we hold that the district
court did not err in ruling that the officers had reasonable suspicion
sufficient to justify a Terry stop. Therefore, the district court did not
                      UNITED STATES v. MASON                        3
err in denying the motion to suppress. We affirm Mason’s conviction
and sentence. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED